Case: 17-20700      Document: 00515166121         Page: 1    Date Filed: 10/21/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-20700                            FILED
                                  Summary Calendar                   October 21, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HERIBERTO LATIGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-295-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Heriberto Latigo appeals his conviction and sentence on one count of
stalking. See 18 U.S.C. § 2261A(2)(B). Following a four-day trial in which
Latigo represented himself, the jury found Latigo guilty. The district court
then sentenced him to 60 months in prison.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20700    Document: 00515166121     Page: 2   Date Filed: 10/21/2019


                                 No. 17-20700

      As an initial matter, Latigo moves to supplement the record with an
exhibit that was admitted at trial but does not appear in the record on appeal.
The motion is GRANTED as to Defendant’s Exhibit 3.
      Latigo asserts that the prosecutor suborned perjury and used false
evidence that Latigo was the creator or user of email and social media accounts
used to harass the victim, C.D.; that the prosecution withheld exculpatory
evidence; that the prosecution tampered with and bribed the victim, a Federal
Bureau of Investigation agent, and an attorney retained by Latigo’s former
employer; that the trial judge was biased against Latigo, permitted false
testimony, unconstitutionally restricted Latigo’s defense, and imposed a
procedurally and substantively unreasonable sentence; and that Latigo
received ineffective assistance of trial counsel, although he represented
himself.   According to Latigo, the charges against him resulted from an
international conspiracy involving a foreign corporation and government, the
United States Attorney’s office for the Southern District of Texas, the Federal
Bureau of Investigation, and numerous private individuals, including the
victim.
      Latigo presents either conclusory assertions of legal error in the actions
of various parties at trial without supporting legal citation, or legal
propositions which he fails to apply to the facts of his case with coherent
argument. See FED. R. APP. P. 28(a)(6) & (8); United States v. Wilkes, 20 F.3d
651, 653 (5th Cir. 1994). Where he has appended a few record citations to his
conclusional legal statements, the cited portions of the record do not support
the legal claims, most often revealing instead various efforts of the trial judge
to focus the defense on issues relevant to the charges. Latigo focuses on
minutiae not relevant to the errors he asserts at the expense of legally relevant
argument to a point that, even with the liberal construction allowed his pro se



                                       2
    Case: 17-20700   Document: 00515166121    Page: 3   Date Filed: 10/21/2019


                               No. 17-20700

brief, he has waived his listed issues on appeal. United States v. Davis, 609
F.3d 663, 698 (5th Cir. 2010).      The judgment of the district court is
AFFIRMED.




                                     3